Good evening DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 8, and 14 have been amended. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, and 14, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busch et al. U.S. Patent Application Publication US 2004/0054784 A1 (hereinafter Busch) in view of Burgess et al. U.S. Patent Application Publication US 2009/0106081 A1 (hereinafter Burgess) and further in view of Ferzacca et al. U.S. Patent Application Publication US 2012/0290373 A1 (hereinafter Ferzacca). 
In reference to claims 1, 8, and 14, Busch teaches a  computer system to improve detection, for a network analytics processor, of different server access channels that originate a plurality of web access sessions associated with a user, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: (Para. 0023):
a computer program product to improve detection, for a network analytics processor, of different server access channels that originate a plurality of web access sessions associated with a user, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising (Para. 0023):
and a computer-implemented method to improve detection, for a network analytics processor, of different server access channels that originate a plurality of web access sessions associated with a user, the computer implemented method, comprising (Para. 0019):
in response to detecting the user accessing a link provided by a webpage via an access channel (Para. 0021, when the web page is delivered to user system, the program code causes a unique identifier corresponding to the web page to be generated. Once the unique identifier has been generated, it will be communicated to analytics system along with corresponding web page data. In general, the web page data includes data about the web page such as a “referring source” including, hyperlinks within other pages, banner advertisements, etc.), deploying, by one or more processors, a distinct session cookie for each access session that the user accesses the link, wherein the distinct session cookie includes a session identifier associated with the user's access to the link, and a  access channel identifier associated with the webpage of that provided the link associated the user's access to the link (para. 0021-0022, if the unique identifier was received pursuant to an existing web user session, the existing web user session and corresponding session cookie will be retrieved. Conversely, if the unique identifier was retrieved pursuant to a new web user session, analysis engine 22 will create a new web user session and session cookie. After the session cookie is provided, and the data from the initial communication is stored in database 24, the session cookie is transmitted back to user system. A subsequent communication transmitted from user system 12 to analytics system 14 during this web user session will include the session cookie, the unique identifier and additional web page data. By routing and storing web page data in this manner, important website usage information, such as referring sources, can be efficiently collected and analyzed. Para. 0031, as shown in Fig. 3B, an additional ; 
Busch does not explicitly teach in response to an access session resulting in a placement of an order by the user, capturing, by the one or more processors, server access channel correlation information, wherein the server access channel correlation information indicates an influence each webpage accessed by the user via the respective access channel contributed to the order.
However, Burgess teaches in response to an access session resulting in a placement of an order by the user, capturing, by the one or more processors, server access channel correlation information (Burgess, para. 0072, a conversion point may be an actual purchase of a product. In this case, a final order submission via a web page or a payment for the product may be used to identify the conversion point. Para. 0074, once the conversion points are identified, at 720, from each conversion point, back trace all the paths leading to the conversion point, where each path includes one or more web pages, and all the paths form a “funnel” with respect to the conversion point. Para. 0077, when user A is led from web page 611 to web page 621, following a hyper link on information relating to product 655, relevant information may again be recorded and associated with web page 621. Such information may be recorded every time a user is led from one web page to another, and all these session data may be collected and stored for analysis and processing.), wherein the server access channel correlation information indicates an influence each webpage accessed by the user via the respective access channel contributed to the order. (Burgess, para. 0083, once at least some of the paths, and thus the web pages, leading to at least some of the conversion points are identified, at 730, for each web page in the funnel of a conversion point, calculate a probability that a user, by viewing the web page, is led down any of the paths in the funnel and will eventually arrive at the conversion point. Para. 0088-0089, click-through rate, session data, and aggregated probability values may be used to calculate a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Busch to include in response to an access session resulting in a placement of an order by the user, capturing, by the one or more processors, server access channel correlation information, wherein the server access channel correlation information indicates an influence each webpage accessed by the user via the respective access channel contributed to the order, as taught by Burgess, in order to efficiently collect and analyze the website usage information and referring sources stored on the session cookie  (Busch, para. 0022).
Busch also does not explicitly teach determining, by the one or more processors, a credit for each server access channel based on the server access channel correlation information, wherein (i) the credit for each server access channel is based on the influence each webpage accessed by the user via the respective access channel contributed to the order and (ii) the detection of the different server access channels that did not result in the order by the user is improved.
However, Ferzacca teaches determining, by the one or more processors, a credit for each server access channel based on the server access channel correlation information, wherein (i) the credit for each server access channel is based on the influence each webpage accessed by the user via the respective access channel contributed to the order (Para. 0028, the marketer 40 may initially set the reward (the credit) associated with each marketing interaction (access channel) and the customer acquisition attributes. This initial value may be dynamically generated by the attribution rating engine 520 based on the historical information available to the attribution rating engine, and dynamically (the order) may trigger a recalculation of the reward. At each new customer acquisition event, the attribution rating engine 520 may look at all marketing interactions 60 and customer acquisition attributes to determine if any one marketing interaction 60, customer acquisition attributes, or the combination of the two disproportionately influenced customer acquisition. If a specific marketing interaction 60 or attribute falls outside the normal distribution, the reward is proportionally adjusted.  Para. 0033, the attribution commission system 540 may also compute commission payout rates for the approved marketing partners 30 based on their contribution to the marketing interactions 60 that resulted in a specific customer acquisition.  Para. 0035, a reward value may be automatically determined by using historic data from a similar marketing interaction and customer acquisition. A reward value of 1 may be defined if that specific marketing interaction is no more and no less likely to contribute to a customer acquisition (influence) than the average of all marketing interactions. The initial value of the reward may be dynamically changed as the attribution rating engine's 520 learning model adjusts the reward.) and (ii) the detection of the different server access channels that did not result in the order by the user is improved. (Para. 0017, the attribution rating engine 520 may be a reinforcement learning engine that utilizes the acquired marketing interactions 60 over discrete time steps to improve and optimize the marketing and reward system for customer acquisition.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Busch to include determining, by the one or more processors, a credit for each server access channel based on the server access channel correlation information, wherein (i) the credit for each server access channel is based on the influence each webpage accessed by the user via the respective access channel contributed to the order and (ii) the detection of the different server access channels that did not result in the order by the user is improved, as taught by .

Claims 2, 3, 9, 15, and 16, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busch in view of Burgess in view of Ferzacca and further in view of Hsiao et al. U.S. patent Application Publication US 2011/0302025 A1 (hereinafter Hsiao).

In reference to claims 2, 9, and 15, the combination of Busch in view of Burgess in view of Ferzacca teaches all the limitations of claims 1, 8 and 14 above. The combination does not explicitly teach wherein capturing the server access channel correlation information further comprises: 
extracting, by the one or more processors, a session-originating server access channel identifier from a web access link used to initiate the web access session;
extracting, by the one or more processors, at least one cross-session correlation identifier from at least one distinct session cookie; and
storing, by the one or more processors, the extracted session-originating server access channel identifier and the extracted at least one cross-session correlation identifier within the server access channel correlation information within a server access channel correlation database record within a database.
However, Hsiao teaches wherein capturing the server access channel correlation information further comprises: 
extracting, by the one or more processors, a session-originating server access channel identifier from a web access link used to initiate the web access session (para. 0044, to track conversions and other user interactions with the advertiser's website, an advertiser can include, in the advertiser's web pages, a portion of code that monitors user interactions with advertiser's website, and channel identifier).;
extracting, by the one or more processors, at least one cross-session correlation identifier from at least one distinct session cookie (Para. 0056, if the browser supports cookies and cookies are enabled, every subsequent page request to the same server will include the cookie for that server. The cookie can store a variety of data, including a unique or semi-unique identifier. The use of cookies allows an external service, such as the search system 112 or other system, to track particular actions and status of a user over multiple sessions.); and
storing, by the one or more processors, the extracted session-originating server access channel identifier and the extracted at least one cross-session correlation identifier within the server access channel correlation information within a server access channel correlation database record within a database (para. 0045, user interaction data for the selection of the link can be stored in a database and used to facilitate performance reporting. When a conversion is detected for an advertiser, conversion data representing the conversion can be transmitted to a data processing apparatus (“analytics apparatus”) that receives the conversion data, and in turn, stores the conversion data in a data store. This conversion data can be stored in association with one or more user identifiers or other tracking mechanisms for the user device that was used to perform the user interaction, such that user interaction data associated with the user identifier can be associated with the conversion and used to generate a performance report for the conversion).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Busch in view of Burgess in view of Ferzacca to include wherein capturing the server access channel correlation information further comprises: extracting, by the one or more processors, a session-originating server access channel identifier from a web access link used to initiate the web access session; extracting, by the one or more processors, at least one cross-session correlation identifier from at least one distinct session cookie; and storing, by the one or more processors, the extracted session-originating server access channel identifier and the extracted at least one cross-session correlation identifier within the server access channel correlation information within a server access channel correlation database record within a database, as taught by Hsiao, in order to efficiently collect and analyze the website usage information stored on the session cookie  (Busch, para. 0022).

In reference to claims 3, and 16, the combination of Busch in view of Burgess in view of Ferzacca teaches all the limitations of claims 2, and 15 above. The combination does not explicitly teach further comprising: parsing, by the one or more processors, each server access channel correlation database record within the database; identifying, by the one or more processors, server access channel correlation database records that comprise identical ones of the at least one cross-session correlation identifier; correlating, by the one or more processors, the identified server access channel correlation database records that comprise the identical ones of the at least one cross-session correlation identifier as representing the plurality of web access sessions; and applying, by the one or more processors, the correlated server access channel correlation database records to a statistical server access attribution correlation model comprising a respective one of a first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric.
 parsing, by the one or more processors, each server access channel correlation database record within the database (Para. 0421, collected user interaction data are associated with one or more user identifiers and/or one or more conversion identifiers); 
identifying, by the one or more processors, server access channel correlation database records that comprise identical ones of the at least one cross-session correlation identifier (Para. 0421, the user identifier can be a cookie that identifies the user device used for the conversion); 
correlating, by the one or more processors, the identified server access channel correlation database records that comprise the identical ones of the at least one cross-session correlation identifier as representing the plurality of web access sessions (Para. 0421- Para. 0422, the user identifier can be a cookie that stores user interaction data which can be indexed according to a unique identifier associate with each conversion); and 
applying, by the one or more processors, the correlated server access channel correlation database records to a statistical server access attribution correlation model comprising a respective one of a first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric (Para. 0073-0076 and para. 0080-0081, analysis of user interactions, with an advertiser's advertisements (or other content provided by a content provider), that occur prior to selection of the last selected advertisement can enhance an advertiser's ability to understand the advertiser's conversion cycle and how its customers interact with advertisements over a conversion cycle.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Busch in view of Burgess in view of Ferzacca to include further comprising: parsing, by the one or more processors, each server access channel correlation database record within the database; identifying, by the one or more processors, server access channel correlation database records that comprise identical ones of the at least one cross-session correlation identifier; correlating, by the one or more processors, the identified server access channel correlation database records that comprise the identical ones of the at least one cross-session correlation identifier as representing the plurality of web access sessions; and applying, by the one or more processors, the correlated server access channel correlation database records to a statistical server access attribution correlation model comprising a respective one of a first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric, as taught by Hsiao, in order to efficiently collect and analyze the website usage information stored on the session cookie (Busch, para. 0022).

Claims 4-7, 10-13 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busch in view of Burgess in view of Ferzacca and further in view of Hughes et al. U.S. Patent Application Publication US 2012/0303447 A1 (hereinafter Hughes).
In reference to claims 4, 10, and 17, the combination of Busch in view of Burgess in view of Ferzacca teaches all the limitations of claims 1, 8, and 14 above. The combination does not explicitly teach wherein capturing the server access channel correlation information further comprises: creating, by the one or more processors, within a memory in association with a first web access session of the plurality of web access sessions, a multi-session correlation data structure usable to correlate different web access sessions that originate from a browser used by a consumer device and the different server access channels that originate each of the plurality of web access sessions; associating, by the one or more processors, the created multi-session correlation data structure with the browser using at least one cross-session correlation identifier; and adding, by the one or more processors, for each web access session that originates from the browser, an entry within the multi-session correlation data structure comprising the session-originating server access channel identifier of the server access channel that originated the respective web access session and the session identifier of the web access session.
However, Hughes teaches wherein capturing the server access channel correlation information further comprises: 
creating, by the one or more processors, within a memory in association with a first web access session of the plurality of web access sessions (the historical data store, 119, is a memory for the system), a multi-session correlation data structure usable to correlate different web access sessions that originate from a browser used by a consumer device and the different server access channels that originate each of the plurality of web access sessions (Para. 0032 and 0035, the user interaction data can include a particular HTTP cookie that is set and usable to correlate the web access session);
associating, by the one or more processors, the created multi-session correlation data structure with the browser using at least one cross-session correlation identifier (Para. 0032, the HTTP cookie can store session correlation data, as well as represent a particular user device and a particular web browser); and 
adding, by the one or more processors, for each web access session that originates from the browser, an entry within the multi-session correlation data structure comprising the session-originating server access channel identifier of the server access channel that originated the respective web access session and the session identifier of the web access session (Para. 0042 – 0043, the server access channel that originated the web access session can be identified by a URL or by execution of code. The data is stored in a data store in association with one or more cookies that can be used for identification of the web access sessions).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of the combination of Busch in view of Burgess in view of Ferzacca to include wherein capturing the server access channel correlation information further comprises: creating, by the one or more processors, within a memory in association with a first web access session of the plurality of web access sessions, a multi-session correlation data structure usable to correlate different web access sessions that originate from a browser used by a consumer device and the different server access channels that originate each of the plurality of web access sessions; associating, by the one or more processors, the created multi-session correlation data structure with the browser using at least one cross-session correlation identifier; and adding, by the one or more processors, for each web access session that originates from the browser, an entry within the multi-session correlation data structure comprising the session-originating server access channel identifier of the server access channel that originated the respective web access session and the session identifier of the web access session, as taught by Hughes, in order for the unique identifier and session cookie to allow all subsequent communications to be matched/corresponded with the previous communication (Busch, para. 0021).
In reference to claims 5, 11, and 18, the combination of Busch in view of Burgess in view of Ferzacca teaches all the limitations of claims 1, 8, and 14 above. The combination does not explicitly teach assigning, by the one or more processors, a prorated portion of revenues generated by the order to each server access channel that did not result during the respective web access sessions in the placement of the order according to values of each a respective associated first server access channel accumulated statistical historical effectiveness metric, and a respective associated middle server access channel accumulated statistical historical effectiveness metric.
However, Hughes teaches further comprising: assigning, by the one or more processors, a prorated portion of revenues generated by the order to each server access channel that did not result during the respective web access sessions in the placement of the order according to values of each a respective associated first server access channel accumulated statistical historical effectiveness metric, and a respective associated middle server access channel accumulated statistical historical effectiveness metric. (Figure 11, described in Para. 0107 – 0109, shows an exemplary display of the report data generated by the system assigning prorated attribution credits to multiple marketing channels associated with a conversion (order). Para. 0110, the attribution model is used to credit the revenue generated by each media channel.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of the combination of Busch in view of Burgess in view of Ferzacca to include assigning, by the one or more processors, a prorated portion of revenues generated by the order to each server access channel that did not result during the respective web access sessions in the placement of the order according to values of each a respective associated first server access channel accumulated statistical historical effectiveness metric, and a respective associated middle server access channel accumulated statistical historical effectiveness metric, as taught by Hughes, in order to efficiently collect and analyze the website usage information stored on the session cookie (Busch, para. 0022).

In reference to claims 6, 12, and 19, the combination of Busch in view of Burgess in view of Ferzacca teaches all the limitations of claims 1, 8, and 14 above. The combination does not explicitly teach creating, by the one or more processors, from historical server access channel correlation information, a statistical server access attribution correlation model comprising a respective first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric; applying, by the one or more processors, correlated server access channels within the captured server access channel correlation information to the statistical server access attribution correlation model; and identifying, by the one or more processors, a historically-accumulated effectiveness of each server access channel that did not result during the respective web access sessions in the placement of the order based upon the correlated server access channels as applied to the statistical server access attribution correlation model.
However, Hughes teaches further comprising: creating, by the one or more processors, from historical server access channel correlation information, a statistical server access attribution correlation model comprising a respective first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric (Para. 0075-0076);
applying, by the one or more processors, correlated server access channels within the captured server access channel correlation information to the statistical server access attribution correlation model (Para. 0051, the performance analysis apparatus in the advertisement management system determines conversion path performance measures that apply marketing channels to the correlation model); and 
identifying, by the one or more processors, a historically-accumulated effectiveness of each server access channel that did not result during the respective web access sessions in the placement of the order based upon the correlated server access channels as applied to the statistical server access attribution correlation model. (Para. 0046 – 0047, describes how analysis of the sales contribution of all of the marketing channels that led to a conversion, sale, can enhance an advertiser’s understanding of the conversion cycle. Para. 0051 – 0053 describe how the sales contribution of each marketing channel is analyzed.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of the combination of Busch in view of Burgess in view of Ferzacca to include creating, by the one or more processors, from historical server access channel correlation information, a statistical server access attribution correlation model comprising a respective first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric; applying, by the one or more processors, correlated server access channels within the captured server access channel correlation information to the statistical server access attribution correlation model; and identifying, by the one or more processors, a historically-accumulated effectiveness of each server access channel that did not result during the respective web access sessions in the placement of the order based upon the correlated server access channels as applied to the statistical server access attribution correlation model, as taught by Hughes, in order for the unique identifier and session cookie to allow all subsequent communications to be matched/corresponded with the previous communication (Busch, para. 0021).

In reference to claims 7, 13, and 20, the combination of Busch in view of Burgess in view of Ferzacca teaches all the limitations of claims 1, 8, and 14 above. The combination does not explicitly teach determining, by the one or more processors, a historically-accumulated effectiveness associated with each of: a first server access channel that originated a first web access session that did not result during the first web access session in the placement of the order according to a value of an associated first server access channel accumulated statistical historical effectiveness metric; each middle server access channel that originated each middle web access session that did not result during the respective middle web access session in the placement of the order according to a value of an associated middle server access channel accumulated statistical historical effectiveness metric; and a last server access channel that originated a last web access session that did result during the respective last web access session in the placement of the order according to a value of an associated last server access channel accumulated statistical historical effectiveness metric.
determining, by the one or more processors, a historically-accumulated effectiveness associated with each of: a first server access channel that originated a first web access session that did not result during the first web access session in the placement of the order according to a value of an associated first server access channel accumulated statistical historical effectiveness metric (Fig. 4 Para. 0076 describes that in blocks 412 and 414 the system may be configured to provide multiple attributions for the same conversion event in order to present the influence of the marketing channel on the conversion. A first click attribution model is given as one example.); 
each middle server access channel that originated each middle web access session that did not result during the respective middle web access session in the placement of the order according to a value of an associated middle server access channel accumulated statistical historical effectiveness metric (Para. 0076, describes that attribution models may include first click, last click in the conversion path, recency, or combinations thereof. This would include a middle click attribution model.); and
a last server access channel that originated a last web access session that did result during the respective last web access session in the placement of the order according to a value of an associated last server access channel accumulated statistical historical effectiveness metric. (Para. 0076 describes that attribution models may include first click, last click in the conversion path, recency, or combinations thereof.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of the combination of Busch in view of Burgess in view of Ferzacca to include determining, by the one or more processors, a historically-accumulated effectiveness associated with each of: a first server access channel that originated a first web access session that did not result during the first web access session in the placement of the order according to a value of an associated first server access channel accumulated statistical historical effectiveness metric; each middle server access channel that originated each middle web access session that did not result during the respective middle web access session in the placement of the order according to a value of an associated middle server access channel accumulated statistical historical effectiveness metric; and a last server access channel that originated a last web access session that did result during the respective last web access session in the placement of the order according to a value of an associated last server access channel accumulated statistical historical effectiveness metric, as taught by Hughes, in order for the unique identifier and session cookie to allow all subsequent communications to be matched/corresponded with the previous communication (Busch, para. 0021).
Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 23 February 2022, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1-20 have been fully considered.
With regard to claim rejections under 35 USC § 103
Applicant’s argument is persuasive and the rejection is withdrawn.
With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant argues that claims 1, 8 and 14 have been amended to recite the following feature "determin[ing] ... a credit for each server access channel based on the server access channel correlation information, wherein (i) the credit for each server access channel is based on the influence each webpage accessed by the user via the respective access channel contributed to the order and (ii) the detection of the different server access channels that did not result in the order by the user is improved" (emphasis added). Neither Busch, Burgess, Hsiao, nor Hughes teach or suggest, whether taken individually or in any combination the above feature of claims 1, 8 and 14. 
Applicant’s argument is persuasive and the rejection is withdrawn.


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682